On the 1st day of February, 1927, the appellant was the owner of certain lands in Quitman county which were regularly and validly assessed for taxes and to the appellant, by name, as the owner thereof. Appellant failed to pay the taxes due on said property for the said year, and on the first Monday, the 2d day of April, 1928, the tax collector sold all said lands to the state, and duly made and filed his list showing said sale. The said sales and the list thereof appears regular on their face, and apparently convey the title to the state.
On July 3, 1928, appellee, Quitman county, filed its declaration in the circuit court of said county demanding a personal judgment against appellant for the amount of the taxes alleged to be due to said county by appellant on said lands for the said year, 1927; and in the course of the trial appellee took the position, and was allowed to offer proof, that the tax sale aforesaid, although regular and valid on the face of the record, was in truth invalid because of facts de hors the record; and the trial court, being of the opinion that the extrinsic proof of invalidity was sufficient, entered a judgment in favor of the appellee county for the amount of the county taxes. *Page 401 
The action was instituted under section 4256, Code 1906 (section 8189, Hemingway's 1927, Code), which reads as follows: "Every lawful tax levied or imposed by the state, or by a county, city, town, village, or levee board, is a debt due by the person or corporation owning the property or doing the business upon which the tax is levied or imposed, whether assessed or properly assessed or not, and may be recovered by action; and in all actions for the recovery of taxes the assessment roll shall only be prima-facie correct." In Delta  Pine Land Co. v. Adams,93 Miss. 340, 48 So. 190, 193, it was said by our court that it was and is the purpose of this statute "to give to the sovereignty a better right, and an additional and more effective remedy for the collection of taxes." Relying upon this, it is the first argument in support of this judgment that, the taxes being a debt, nothing but the payment thereof in money will satisfy the statutory obligation to the county — which argument, when examined, is found in its final analysis to be that the assessed owner of the land must pay the money due, although his land has been sold to the state; in other words, if the sale is valid, the taxpayer shall lose his money and also his lands. That this is an impossible proposition little beyond a statement of it is necessary to a demonstration.
It must be that it is as much required under this statute as in any other case that, in order that a plaintiff may recover in an action of debt, there must be a debt due. In McLaran v. Moore, 60 Miss. at page 382, the court said: "It is true, that by its purchase, the state becomes owner of the land, and the taxes before due are discharged as a demand against the former owner. After the sale, and during the period allowed for redemption, the state has an inchoate title to the land, which may or may not ripen into a perfect one; but the sale being made, the personal liability of the owner is discharged and thereafter only the land is debtor for its taxes." Since under the plain words thus quoted the sale discharged *Page 402 
the personal liability of the owner, it follows that there was no personal debt upon which the action in this case can rest.
But the argument mainly relied upon is that the sale to the state was void, that the title of the state is likewise void, and that in consequence the tax debt has not been discharged by the sale. Conceding, but not deciding, that a void sale and the consequent void title in the state does not discharge the debt, the point is not available to the county suing alone so long as the state continues to hold the conveyance to it as a valid conveyance. Lands are assessed for all ad valorem purposes, in behalf of the state and county, upon one assessment roll, each tract under one assessment, and, when the collection of the taxes is made, the entire amount due to the state and county must be paid in full, and in one inseparable payment, else the land must be sold to enforce the collection, and, when sold to the state, the entire and indivisible title, subject only to the right of redemption, goes to the state. And, when so sold to the state, the conveyance to the state is either good as to the state and county or else it is invalid as to both alike. The state and the county are inseparably bound into the state's tax title; their interests are commixed or blended in that tax title so that the title cannot be good as to the state and void as to the county, or vice versa. If it stands as to the state, it must stand as to the county; if it goes down as to the county, it must at the same time go down as to the state. The tax title is a single entity, and is not separable into parts so long as it stands as legal conveyance in respect to any of the taxes covered therein. In fact, so far as the county is concerned, the county has no title in, or control over, the conveyance; it is solely to the state.
As has already been said, the state's title in this case is valid upon its face, and it is still held by the state. The state has taken no steps to strike the sale or in any manner to avoid or to disavow or disclaim it. The state is no *Page 403 
party to this suit, and, if this action prosecuted by the county alone were allowed to be sustained, we would have the anomalous result that the tax title is declared to be void so far as the county is concerned, and yet it remains good so far as concerns the state; the latter not being a party, and therefore not in any wise affected by the judgment. Such an anomaly when deliberately viewed must be declared to be inadmissible. It is inadmissible as a legal possibility, for otherwise it would be to say that a thing which is an indivisible entity can be void and at the same time valid. Moreover, such an admittance would impair the consistency and harmony of our ad valorem revenue system. Rather we must say, as we have already said, that, so long as the tax title to the state stands good in the hands of the state, as it does here, it must stand good as to the county; that being good on its face it cannot be made otherwise except by action which binds the state, and the action taken in this case, of course, does not, and cannot affect the state.
But it is said finally that the objection that the state is no party to this action is no more than an objection for nonjoinder, and it is insisted that, since the point was not taken by demurrer or plea in the trial court, it cannot be availed of here. From what we have said it is made apparent that the question is not one merely of nonjoinder, but rather it is the deeper one that there was no right of action in the county at the time the action was brought — a defense which may be and is raised under the plea of the general issue. Indeed, it is a defense which could be made on appeal, although the defendant had suffered a judgment to be taken by default, the rule being that, where on the face of the pleadings no cause of action is stated in behalf of plaintiff, no judgment in favor of plaintiff can be allowed to stand, Pease  Dwyer Co. v. Somers, 130 Miss. 147, 93 So. 673 — a rule which holds in law as well as in equity. Odom v. Railroad Co., 101 Miss. *Page 404 
at page 656, 57 So. 626; Penn Mut. Life Insurance Co. v. Keeton,95 Miss. 708, 49 So. 736; 34 C.J., pp. 153, 154.
Reversed and dismissed.